Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 1 of 63 PageID #: 1258



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------X

 In re SIBANYE GOLD LTD. SECURITIES
 LITIGATION
                                                   MEMORANDUM AND ORDER
 -------------------------------------X
                                                   18-CV-3721(KAM)(PK)


 This Document Relates to:
                                                   CLASS ACTION
 ALL ACTIONS
 -------------------------------------X

 MATSUMOTO, United States District Judge:

             Defendants Sibanye Gold Limited (“Sibanye” or the

 “Company”) and Neal Froneman move to dismiss Plaintiffs’

 Consolidated Amended Class Action Complaint (the “Amended

 Complaint”). See Mot. to Dismiss (“Def. Mem.”), ECF No. 46.

 Plaintiffs’ Amended Complaint seeks remedies from Defendants

 pursuant to Sections 10(b) and 20(a) of the Securities Exchange

 Act of 1934 (the “Exchange Act”). See generally Am. Compl., ECF

 No. 34. Defendants move to dismiss the Amended Complaint with

 prejudice pursuant to Rules 9(b) and 12(b)(6) of the Federal

 Rules of Civil Procedure, and the Private Securities Litigation

 Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u–4, et seq. For the

 reasons discussed below, Defendants’ motion to dismiss is

 granted in its entirety.
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 2 of 63 PageID #: 1259




                                  BACKGROUND


             The following facts, taken from Plaintiffs’ Amended

 Complaint, documents known to and relied upon by Plaintiffs, and

 incorporated by reference into the Amended Complaint, and

 documents within the purview of judicial notice, are properly

 considered and assumed to be true for the purposes of

 Defendants’ motion to dismiss. See Freidus v. Barclays Bank PLC,

 734 F.3d 132, 137 (2d Cir. 2013) (citations omitted); ATSI

 Communs., Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir.

 2007) (noting that courts may consider “any written instrument

 attached to the complaint, statements or documents incorporated

 into the complaint by reference, legally required public

 disclosure documents filed with the Securities Exchange

 Commission (“SEC”), and documents possessed by or known to the

 plaintiff and upon which it relied in bringing the suit”); see

 also Garber v. Legg Mason Inc., 347 Fed. App’x 665, 669 (2d Cir.

 2009) (noting that courts may consider the fact of press

 coverage for the purpose of establishing whether corporate

 information was publicly available).

 I.    The Parties

             Plaintiffs each purchased Sibanye securities1 during a


 1
       The securities at issue are Sibanye American Depositary Receipts
 (“Sibanye ADRs”).
                                       2
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 3 of 63 PageID #: 1260



 class period between February 23, 2017 through October 31, 2018,

 inclusive (“class period”), and allege to have suffered damages

 from Defendants’ acts and omissions. Am. Compl. ¶¶ 1, 19-20.

             Sibanye is a precious metals mining company in South

 Africa, Zimbabwe, and the United States. Id. ¶ 21. Sibanye is

 incorporated in, and mines deep deposits of gold in, South

 Africa. Id. ¶¶ 30-31, 42-43. Its principal executive offices are

 in Libanon, South Africa, at the site of its Kloof and

 Driefontein mines. Id. ¶ 21. Sibanye’s securities trade on the

 New York Stock Exchange under the ticker symbol “SBGL”. Id.

             Neal Froneman was, at all relevant times, Chief

 Executive Officer of Sibanye. Id. ¶ 22. Froneman holds, among

 other degrees and certifications, a B.Sc. in Mechanical

 Engineering from the University of Witwatersrand, a Mine

 Engineer’s Certificate of Competency, and a Mine Manager’s

 Certificate of Competency. Id. He has served as Vice-President

 of the Minerals Council South Africa since 2013. Id. He is also

 a registered Professional Engineer. Id. He has worked in the

 mining industry for his entire 34-year career. Id.

             During the class period, Froneman was privy to

 confidential and proprietary information concerning Sibanye’s

 operations, finances, financial condition, and present and

 future business prospects, including mine safety and seismic

 reports that are the subject of the instant suit. See id. ¶ 202.
                                       3
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 4 of 63 PageID #: 1261



 II.   Other Relevant Sibanye Actors

             Robert van Niekerk has served as Executive Vice

 President, Head of South Africa region for Sibanye since July

 2017. Id. ¶ 24. Wayne Robinson has served as Executive Vice

 President and Head of Operations, South Africa Region,

 throughout the class period and has over 27 years of experience

 in underground mine management. Id. ¶ 25. Both are named

 executive officers in Sibanye’s annual reports and report

 directly to Froneman. Id. ¶¶ 24-25.

             William Henry Taylor served as Sibanye’s Senior Vice

 President of Mining, Gold Division since May 2017, reporting to

 Robinson. Id. ¶ 26. Karabo Katake served as the mine manager in

 charge of the Masakhane shaft in the Driefontein mine in May

 2018, during one of the incidents at issue in the complaint.

 Id. ¶ 27. The Masakhane shaft accounts for 7% of Sibanye’s total

 South African gold output. Id.

 III. Procedural History

             On June 27, 2018, individual plaintiff Kevin Brandel

 filed an initial putative class action complaint against

 Defendants. Compl., ECF No. 1. On December 17, 2018, the court

 appointed Plaintiffs as lead plaintiffs of the instant class

 action. ECF No. 27, Order. In the same order, the Rosen Law

 Firm, P.A. (“Rosen”) and Pomerantz LLP (“Pomerantz”) were

 appointed co-lead counsel for the putative class. Id. On April
                                 4
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 5 of 63 PageID #: 1262



 8, 2019, Plaintiffs filed the Amended Complaint, which was filed

 pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3) as

 a class action on behalf of all persons or entities who

 purchased Sibanye securities during the class period. Am. Compl.

 ¶ 182. On May 31, 2019, the court held a telephone pre-motion

 conference regarding Defendants’ prospective motion to dismiss.

 Minute Entry dated May 31, 2019. At the pre-motion conference,

 Plaintiffs declined the court’s offer to grant leave to file a

 second amended complaint to address Defendants’ bases for their

 proposed motion, and potentially avoid motion practice. May 31,

 2019 Pre-Mot. Conf. Transcript, ECF No. 57 at 4-5. On October

 15, 2019, the parties filed Defendants’ motion to dismiss,

 Plaintiffs’ opposition, and Defendants’ reply. See Def. Mem.,

 ECF No. 47; Pl. Opp., ECF No. 49; Def. Reply, ECF No. 53. On

 April 17, 2020, the parties filed a joint letter advising that

 they would rest on their submissions and forego oral argument

 given the ongoing COVID-19 pandemic. See Joint Letter, ECF No.

 58.

 IV.   The Amended Complaint

    A. Factual Allegations

             Plaintiffs’ allegations are based upon an

 investigation of, inter alia, Defendants’ public documents,

 conference calls and announcements made by Defendants, SEC

 filings, newspaper reports, wire and press releases published by
                                 5
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 6 of 63 PageID #: 1263



 and regarding Sibanye, publicly available information, internal

 documents, South African government investigations, and

 analysts’ reports and advisories about the Company. Am. Compl. ¶

 1.

             Gold mines in South Africa are heavily regulated, due

 both to inherent dangers and historical injustices. Id. ¶¶ 30,

 35. First discovered in 1886 in the Witwatersrand Basin, the

 site of the future location of Johannesburg, gold brought

 European capital investment and contributed to the eventual

 development of apartheid for legal control of black South

 Africans as laborers. Id. ¶¶ 31-33. Historically, under

 apartheid, mine owners ignored safety in pursuit of profit as

 they treated their largely black workforce as expendable. Id.

 From 1971–1990, approximately 624 mostly black miners died from

 mining accidents. Id. ¶ 33. After the end of apartheid in the

 early 1990s, the post-apartheid government implemented laws to

 reduce miner deaths, including the Mine Health and Safety Act of

 1996 (“MHSA” or “Act”). Id. ¶¶ 33-35.

             The Act’s Section 23 provides miners with the absolute

 right to leave a workplace whenever the miners believe and are

 reasonably justified in their belief that the workplace is

 unsafe (“Employee Section 23 Rights”). Likewise, Section 23

 provides that health and safety representatives may direct

 employees to leave a dangerous working place (“Safety
                                       6
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 7 of 63 PageID #: 1264



 Representative Section 23 Rights”). The Act also expressly

 prohibits employers from discriminating against employees for

 exercising their Section 23 Rights. Id. ¶ 35.

             Mining is important to South Africa’s economy,

 directly accounting for 7% of South Africa’s GDP and indirectly

 supporting another 10%, and directly employing 3% of South

 Africa’s workforce. Id. ¶ 36. Due to the importance of gold

 mining as an economic sector and the historical role it played

 during apartheid, it is a politically sensitive industry where

 politicians and companies alike must heed public concerns

 surrounding worker safety. Id.

             In 2009, South Africa enacted the Mine Health and

 Safety Amendment Bill, which strengthened regulations, raised

 fine levels, and criminalized many violations of mining safety

 laws. Id. ¶ 37. South African mining companies further committed

 to reducing fatalities to zero by December 2020, in a program

 named “zero harm.” Id. ¶ 38. The safety pledge included an

 agreement between the CEOs of South Africa’s largest miners,

 including Sibanye, who agreed to meet quarterly to share and

 adopt new techniques to mine safely. Id. ¶ 39.

          1. Sibanye

             Sibanye was spun off from Gold Fields Limited in 2013,

 holding an interest in three groups of mines: 100% of the

 Beatrix Mines; 100% of the Kloof mines; and 37.3% of the
                                 7
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 8 of 63 PageID #: 1265



 Driefontein mines. Id. ¶ 40. The Beatrix, Kloof, and Driefontein

 mines were Sibanye’s core assets. Id. ¶ 42. All three mines are

 old and deep. Id. ¶ 41. The Beatrix mines have been in operation

 since 1985 and currently exploit deposits at depths of between

 700 to 2,200 meters. Id. The Kloof and Driefontein mines have

 been in operation since 1952 and currently exploit deposits at

 depths of between 500 meters to 4,000 meters. Id. The three

 mines are important to Sibanye’s profitability. Id. ¶ 42. In

 2016 the three mines earned combined net profits of 4,120

 million Rand, greater than Sibanye’s total net profits of 3,042

 million Rand. Id. In 2017, the mines earned combined profits of

 951 million Rand even as Sibanye overall lost 4,433 million

 Rand. Id. In response to public skepticism and to boost investor

 confidence, Defendants touted Sibanye’s strategy to exploit

 unmined gold seams in the mines that previous owners had deemed

 too difficult to access, of lower grade ore, or materially more

 dangerous to exploit. Id. ¶ 43.

             Sibanye has grown through acquisitions. Id. ¶ 44.

 Sibanye’s largest acquisition has been an American Platinum

 Group Metals (“PGM”) mine, Stillwater Mining Co., for $2.2

 billion, an amount greater than Sibanye’s market capitalization

 at the time. Id. Sibanye was over $1.9 billion in debt as of

 December 31, 2017, a year in which Sibanye lost $358 million.

 Id. The cost of accessing the deep seams in the three South
                                       8
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 9 of 63 PageID #: 1266



 African mines led Sibanye to cut costs, including in safety

 expenses. Id. Sibanye materially cut safety efforts to service

 its debt and remain in business. Id. ¶ 45. According to an

 analyst’s investigation, among South African mining companies,

 Sibanye spends the second-least per employee on safety training.

 Id.

          2. The Implementation of Sharp! Sharp! (“Sharp!”) and the
             Drop in Miner Fatalities from 2016 – 2017

             Defendants launched a mine safety program called

 “Sharp! Sharp!” (“Sharp!”) in 2016 to address a spike in

 fatalities. Id. ¶ 3. Plaintiffs allege that Defendants made no

 progress towards their safety commitments before the Class

 Period, citing a Fatal Injury Rate per million hours worked of

 0.10 in 2013, 0.12 in 2014, 0.06 in 2015, and 0.11 in 2016. Id.

 ¶ 47. Plaintiffs further allege that the 2015 safety improvement

 had been a “temporary blip.” Id. ¶ 49. Sharp! was designed to

 change non-managerial mineworkers’ culture. Id. For the

 foregoing reasons, Plaintiffs allege that Froneman knew that

 Sharp! was “illusory” and “fail[ed] meaningfully to address the

 conditions that put [Sibanye’s] miners lives at risk.” Id. ¶ 5.

             Sibanye’s 2016 and 2017 20-F, a form filed with the

 Securities and Exchange Committee by all foreign private issuers

 with listed equity shares on exchanges in the United States,

 included a lengthy description of Sharp! and its goals, setting

                                       9
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 10 of 63 PageID #: 1267



  out clear short, medium and long term goals:

                    ADDRESSING   OUR   SAFETY   PERFORMANCE   –   SHARP!
                    SHARP!

                    A new safety campaign, known as “Sharp! Sharp!”,
                    was rolled out in 2016 to encourage safe
                    behaviour, address the regression in our safety
                    performance, counter the decline in the FIFR in
                    the first half of the year and to reintroduce a
                    culture of continuous improvement. This campaign
                    includes short, medium and long-terms plans[.]

                    Short-term plans initiated to refocus and re-
                    energise [sic] our safety performance included:

                    Restructuring the safety department by appointing
                    a senior executive in the office of the CEO to
                    spearhead our health and safety strategy[;]

                    Launching the new safety value now included in our
                    CARES value system and the roll out of the “Sharp!
                    Sharp!” campaign across the Group to reaffirm our
                    commitment to safety[;]

                    Entrenching visible-felt leadership by executive
                    and senior management at the operations to ensure
                    close out of action plans and high potential
                    hazards that warrant an immediate stop and
                    fix[;]

                    Establishing an Executive Safety Subcommittee to
                    ensure that our safety strategy is implemented
                    accordingly and that operations are
                    accountable[;]

                    Setting up a zero harm task team to investigate
                    serious incidents and ensure that recommendations
                    are implemented to prevent recurrence[;]

                    Reviews of all fatalities by the Office of CEO to
                    ensure close outs are made to prevent recurrence.

                    Medium-term plans to ensure that          safety   is
                    constantly top of mind include:

                    Changing the hearts and minds of our employees to
                    be more safety conscious in the workplace and adopt
                    a safety first attitude as a way of life – training
                    is provided to encourage accountability for safety
                    incidents or substandard conditions (including a
                                       10
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 11 of 63 PageID #: 1268



                    new slogan: “I am safe! We are safe! Phepha mina!
                    Phepha zonke!”[;]

                   Restructuring the entire safety department         to
                   ensure appropriate allocation of skills[;]

                   Implementing measures that ensure employees comply
                   with the safety system to reduce non-compliances,
                   substandard conditions and accidents.

                   Long-term safety plans (see 12-point plan below)
                   include:

                   Aligning systems in the safety department across
                   both divisions to ensure common understanding and
                   a single reporting system that enables the sharing
                   of experiences and knowledge of best practice
                   Documenting the new safety management system to
                   guide management of safety[;]

                   Securing tripartite commitment from Sibanye, the
                   Mine Health and Safety Council and the DMR in
                   support of a more effective safety management
                   process at all operations.




  Id. ¶ 50. Safety became a corporate focus. Sibanye changed the

  acronym it used to represent its core values from C.A.R.E. to

  C.A.R.E.S., with the “S” standing for safety; began most of its

                                       11
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 12 of 63 PageID #: 1269



  presentations with a discussion of safety; and added sections to

  its 2016 and 2017 20-Fs entitled “health and safety focus.” Id.

  ¶ 51-52.

              Plaintiffs allege that Froneman, van Niekerk and

  Robinson all closely monitored safety, with Froneman personally

  involved in reviewing incidents and setting safety standards.

  Id. ¶ 46. The principal working offices for Froneman, van

  Niekerk and Robinson were at the sites of the Driefontein and

  Kloof mines. Id. Robinson received and briefed van Niekerk on

  Sibanye Daily Safety Reports concerning all South African

  operations. Id. Robinson held, and briefed van Niekerk on,

  monthly reviews with the responsible Vice Presidents of the

  mining operations, in which he discussed leading and lagging

  indicators relating to safe operations and conditions causing

  high risks of accidents. Id. Robinson provided regular reports

  to van Niekerk on Sibanye’s safety, that included detailing

  safety hazards in Sibanye’s mines. Id. Van Niekerk reported

  these hazards to Froneman. Id. Froneman also sat on Sibanye’s

  Safety and Health Committee that met quarterly to review fatal

  accidents, among other safety topics. Id.

              Plaintiffs allege that Froneman appointed a senior

  executive in the CEO’s office to spearhead safety operations and

  was personally involved in creating, and reviewing, all incident

  reports involving fatalities. Id. According to Sibanye’s 2017
                                       12
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 13 of 63 PageID #: 1270



  20-F, Sibanye held “[f]ormal monthly close-out meetings

  following a[ny] fatal accident [to] ensure that any resulting

  revisions to standards and controls, re-engineering and training

  are rolled out across the organisation.” Id. Sibanye added that

  “[a]ll such remedial actions are actively monitored, with all

  levels being involved, from mine overseer to mine management to

  executive management.” Id. Sibanye also noted in its 2017 20-F

  that “[i]nternal processes are supported by bimonthly meetings

  at the [Mine Health and Safety Council], with peers in the

  sector, and the [Department], in line with efforts to secure

  tripartite commitment to more effective safety management

  processes across the sector, and to facilitate the sharing of

  information and lessons learnt.” Id.

           3. Allegedly Misleading Statements

              Plaintiffs allege that Defendants’ statements

  misleadingly attributed decreases in fatalities in late 2016 and

  2017 to the implementation of Sharp!. Plaintiffs further allege

  that Sharp! did nothing to address the actual causes of

  Sibanye’s poor safety conditions, which directly caused the

  fatalities. The amended complaint pleads that the true causes of

  miner fatalities were that: “(a) Sibanye’s compensation

  structure created incentives to flout safety rules; (b)

  management, following these incentives, instructed miners to

  work in unsafe conditions and punished those who exercised their
                                  13
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 14 of 63 PageID #: 1271



  rights to leave unsafe workplaces; and (c) management did not

  address unsafe conditions of which they were made aware. In

  truth, Sibanye’s fatalities were lower in late 2016 and 2017

  because of random chance.” See, e.g., id. ¶ 55.

              Plaintiffs allege that Defendants made false

  statements tying Sharp! to safety improvements through, inter

  alia, CEO public statements on conference calls, earnings calls,

  SEC filings, investor relations presentations, a Prospectus, and

  press releases. On February 23, 2017, Froneman reiterated

  Sibanye’s safety commitment through an earnings call and

  accompanying press release. Id. ¶ 56. Froneman opened an

  earnings call that day by stating:

                   [S]afety first, and as you would know, when we
                   presented last time, we said our safety needed a
                   lot of improvement. We’ve changed structures.
                   We’ve developed a 12-point strategic plan, and we
                   are starting to see improvements. As you can see,
                   we’ve seen a 50% improvement in fatality injury
                   frequency rate and a 27% improvement in serious
                   injury frequency rate.

  Id. Froneman also stated that Sibanye’s “renewed focus on safety

  has delivered noticeable results,” a statement repeated in an

  accompanying slide. Id. ¶ 57. Sibanye also issued a press

  release quoting Froneman as saying that “[t]he new safety

  structures and interventions announced in August 2016, have thus

  far been effective, with the Group safety performance much

  improved in the second half of the year.” Id. ¶ 58.


                                       14
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 15 of 63 PageID #: 1272



              On March 3, 2017, Sibanye filed an updated investor

  relations presentation with the SEC regarding its acquisition of

  Stillwater, and noted that Sibanye’s “[s]afety improved after

  proactive intervention in August 2016.” Id. ¶ 60. Defendants

  updated this investor presentation on March 8, 2017, and March

  31, 2017, reiterating that “[s]afety improved after proactive

  intervention in August 2016.” Id.

              On April 7, 2017, Sibanye filed its annual report on

  Form 20-F with the SEC (“2016 20-F”), with Froneman’s sign off.

  Id. ¶ 63. The 2016 20-F stated that:

                    Despite a general improvement in the
                    fatality rate prior to 2016, there was a
                    disappointing   regression    in   fatalities
                    during the first six months of 2016 in the
                    Gold Division. In the first half of the year,
                    eight fatalities were recorded, raising
                    serious concerns at executive level [sic]. A
                    series of high-level safety workshops were
                    held and an urgent 12-point safety plan
                    devised.   Following   its   implementation,
                    safety   performance   improved   with   four
                    fatalities recorded by the Gold Division in
                    the second half of the year.
  Id.
              On May 18, 2017, Sibanye filed a Prospectus in

  connection    with   its   acquisition    of   Stillwater   Mining

  Company    that   stated    that   “[s]afety     improved   after

  proactive intervention in August 2016.” Id. ¶ 65.

              On August 30, 2017, Defendants filed a press release

  to announce earnings that stated:

                    Safety remains our key priority as a Group

                                       15
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 16 of 63 PageID #: 1273



                    and we will establish best practice based on
                    the exemplary safety records of our US PGM
                    operations.

                   Safety indicators for the SA     Region   for
                   the six months ended 30 June 2017 improved
                   significantly when compared with the same
                   period in 2016, with the Serious Injury
                   Frequency Rate improving by 18% to 3.96 per
                   million hours and the Lost Day Injury
                   Frequency Rate improving by 10 % to 6.46 per
                   million   hours.   These  improvements    are
                   largely on the back of the rigorous
                   implementation and monitoring of the 12 point
                   [Sharp!] safety improvement plan initiated
                   in the second half of 2016.

  Id. ¶ 67. On a conference call that day, Froneman stated that,

  “our safety has improved from last year. You would remember,

  last year, we went through a bad first half. We implemented a

  12-point strategic plan and our safety results are better.”            Id.

  ¶ 69.

              On October 26, 2017, Defendants filed a press release

  to announce third quarter 2017 earnings, that stated:

                    Quarter-on-quarter the SA region serious
                    injury frequency rate, lost day injury
                    frequency rate and total injury frequency
                    rate have all improved significantly. We
                    believe that our enhanced efforts and our
                    safe behaviour focus will assist further
                    improvements in the fourth quarter 2017.
  Id. ¶ 71.

              In a press release to discuss earnings issued February

  22, 2018, Sibanye stated:

                    SAFETY

                    The benefit of the revised safety strategy
                    adopted in the Southern Africa (SA) Region
                    in the latter half of 2016 and rolled out
                                       16
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 17 of 63 PageID #: 1274



                    across the operations during 2017, is
                    evident in improvements in all the main
                    safety indicators across the region for the
                    six months ended 31 December 2017.
                    *    *     *    *     *

                    The safety improvements continued through
                    the year, with the SA gold operations, in
                    the December 2017 quarter, recording their
                    first fatality free quarter since March
                    2015.   The   SA   PGM   operations   sadly
                    experienced one fatality when Mr. Moagisi
                    Selaotswe was struck by a utility vehicle
                    despite the proximity detection system that
                    was in effect to provide warnings to the
                    vehicle operator and pedestrians.
  Id. ¶ 73.

              Finally, on April 2, 2018, Sibanye filed its 2017 20-

  F, wherein Froneman’s CEO Review stated:

                    Safety is our principal value and we continue
                    to focus significant effort and attention as
                    well as resources on ensuring that our
                    employees are able to work in a safe and
                    conducive     environment.    Following     a
                    regression in our safety performance in the
                    first half of 2016, we adopted a revised
                    safety strategy in the SA region in the
                    latter half of 2016 that was rolled out
                    across all operations during 2017.

                    There was a significant improvement in all
                    the main safety indicators across the region
                    during 2017, with the SA region’s serious
                    injury frequency rate (SIFR) improving by
                    14% to 3.59 per million hours worked, and
                    the lost-time injury frequency rate (LTIFR)
                    improving by 13% to 5.76 per million hours.
                    Safety improvements continued through the
                    year, with the SA gold operations, in the
                    December 2017 quarter, recording their first
                    fatality free quarter since March 2015.

                   We have now restored our leading position,
                   among both gold and South African PGM peer
                   companies, as the benchmark on most safety
                   indices in the gold and PGM sectors.
  Id. ¶ 75.

                                       17
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 18 of 63 PageID #: 1275




                    •A  robust safety strategy and policies
                    aligned with our overall strategy are in
                    place

                    • Ongoing monitoring of compliance with these
                     policies

                    • Ongoing stringent environmental monitoring
                     and compliance

                    • Health and   safety   auditing   to   ensure
                     compliance

  Id. ¶ 76. In the 2017 20-F, Defendants also stated that:

                    The benefit of the revised safety strategy
                    adopted in the SA region in the latter half
                    of 2016 and rolled out across the operations
                    during 2017, is evident in improvements in
                    all the main safety indicators across the
                    region for the six months ended 31 December
                    2017. Compared with the same period in 2016,
                    the SA region’s serious injury frequency
                    rate (SIFR) improved by 14% to 3.59 per
                    million hours with the lost-time injury
                    frequency rate (LTIFR) improving by 13% to
                    5.76 per million hours worked.

  Id. ¶ 77. Sibanye also touted the alleged success of Sharp!:

                    Addressing and improving safety is a
                    continuous process. Work begun in 2016 on
                    the Sharp! Sharp! safety campaign to embed a
                    culture of safety within Sibanye-Stillwater
                    continued into 2017, with this campaign now
                    well-entrenched within the SA region, where
                    its roll-out at the gold and PGM operations
                    was completed. While an inordinate amount of
                    time is spent on safety training at our South
                    African    operations,     improved    safety
                    performance benefits Sibanye-Stillwater’s
                    overall performance and the achievement of
                    our strategic objectives.

  Id. ¶ 78.

           4. The Rustenburg Incident

              On March 24, 2018, a winch operator was killed in an
                                       18
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 19 of 63 PageID #: 1276



  incident at Sibanye’s Rustenburg mine (“Rustenburg Incident”).

  Id. ¶ 97. Sibanye employee Johannes Tsholoane Rakoti discovered

  the winch operator’s body and determined that he died after

  being hit by a rock that fell as it was scraped by a mining

  scraper. Id. ¶ 98. The Department of Mineral Resources (“DMR”)

  conducted an inquiry and concluded that Sibanye safety managers

  had noted the safety hazards that led to the fatality days or

  weeks before but failed to address the deficiency or stop

  mining. Id. ¶ 99. Specifically, on March 14 and March 22, 2018,

  two different safety managers notified the day and night shift

  bosses that the rigging in the area where the accident occurred

  was secured with only one bolt, rather than the three that were

  required by the Rustenburg mine’s safety standards and

  procedures. Id. ¶ 99(a). Further, the March 22, 2018 inspection

  revealed that the bell wire normally used to signal emergencies

  was missing from the accident area. Id. ¶ 99(b). Shift managers

  were aware of these safety deficiencies, and made note of them

  in a safety logbook. Id. ¶ 100-01. An in loco inspection of the

  accident site on the day of the incident confirmed the absence

  of those two safety measures. Id. ¶ 102. Froneman would have

  been aware of this investigation. Id. ¶ 103.

           5. The Driefontein Incident

              On May 3, 2018, at approximately 1:17 p.m., an

  earthquake at the Driefontein mine measuring 2.5 on the Richter
                                  19
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 20 of 63 PageID #: 1277



  scale, with an aftershock measuring 2.2, caused a rockfall that

  trapped 13 workers in its Masakhane shaft’s CL40-27 7W Panel

  (the “7W Panel”) area for two days, eventually killing seven

  workers (“Driefontein Incident” or “accident”) and leading to a

  Department of Mineral Resources investigation (“Driefontein

  Inquest”). Id. ¶¶ 104-5, 117-18. The shaft manager, Mr. Karato

  Katake, was aware that the shaft’s CL40-27 7W Panel area was at

  high risk of earthquakes, and that it lacked adequate meshing

  and bolting to catch falling rocks and prevent rock walls from

  collapsing. Id. ¶ 106.

              On December 12, 2017, Sibanye’s Rock Engineering

  Department designated the CL40-27 stope in which the 7W Panel is

  located a “Special Area,” at increased risk for rockfalls,

  because of its proximity to a hazardous rock formation. Id. ¶

  109. CL40-27’s safety officer, Relton Petro, reported two

  earthquakes on January 13 and 14, 2018, measuring 1.3 and 1.8 on

  the Richter scale, respectively, that caused rocks to fall

  throughout the CL40-27 stope, including on the 7W Panel. Id. ¶

  111.

              Sibanye’s seismic warning system monitored short-term

  seismic risk in the Masakhane shaft by separating the shaft into

  30 locations and rating each on a 10-point scale. Id. ¶ 112. A

  rating of 6 or higher requires withdrawing employees and

  conducting a risk assessment. Id. A rating of 8 to 10 is
                                       20
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 21 of 63 PageID #: 1278



  considered a “HIGH short-term seismic hazard rating.” Id. In the

  weeks leading up to the May 3, 2018 Driefontein Incident, the

  CL40-27 stope was one of at least five locations that was rated

  6 or higher; on April 3, it was 1 of 3; on April 4, it was 1 of

  3; and on April 5, it was 1 of 3. On these days, the CL40-27

  stope’s risk warnings were: 6 on March 13, 8 on April 3, 8 on

  April 4, and 7 on April 5, 2018. Id. ¶ 113. Its rating on April

  26 was an 8, and on April 28, the stope was rated 6. Id.

              On May 2 or 3, there had been 12 separate seismic

  events at the Masakhane shaft, see Warnot Decl., Def. Ex. 15 at

  651 (Masakhane Seismic Rating May 3, 2018 to April 24, 2018),

  with another location recording 22 seismic events. Id. ¶ 116. On

  May 2, the day before the accident, the instruments recorded a

  risk rating of 2 at the Masakhane shaft. Id. ¶ 91. On the

  morning of May 3, the day of the accident, the risk rating of

  the CL40-27 stope, which includes the 7W Panel, was recorded at

  2. Warnot Decl., Def. Ex. 15 at 651 (Masakhane Seismic Rating

  May 3, 2018 to April 24, 2018)(as of 4:15 a.m. on May 3, before

  the Accident, there was a rating of 2); Def. Ex. 16 ¶ 5.6

  (Statement by Pinkie Clova Ndaba)(“The area where the accident

  occurred was classified as a 2 rating (Green: Low Short Term

  Seismic Hazard Rating) applicable to the shift, at the time of

  the accident.”). On May 3, Sibanye recorded a risk warning of 6

  at the CL40-27 stope in the Masakhane shaft, Am. Compl. ¶ 116,
                                       21
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 22 of 63 PageID #: 1279



  as of 7:45 p.m., at least 6 hours after the Driefontein

  Accident. Warnot Decl., Def. Ex. 15 at 652 (Masakhane Seismic

  Rating May 3, 2018 to April 24, 2018); see Am. Compl. ¶¶ 117-18

  (Driefontein Accident occurred at 1:17 p.m.).

              On May 3 at 12:23 P.M., Mr. Katake and others on the

  surface felt an earthquake measuring 2.5 on the Richter scale,

  with the seismic monitoring system showing that the earthquake

  occurred in the Masakhane shaft. Id. ¶ 117. Mr. Katake

  instructed miners in locations immediately adjacent to the

  earthquake to evacuate. Id. At 1:17 p.m., approximately 54

  minutes later, Mr. Katake and others felt an aftershock

  measuring 2.2 on the Richter scale in the Masakhane shaft, near

  the CL40-27 stope, approximately 2.5 kilometers from the

  original earthquake. Id. ¶ 118. The complaint is unclear as to

  whether Plaintiffs allege that the initial earthquake or the

  aftershock caused rocks to fall in the Masakhane shaft. Id.

  Nonetheless, the subsequent rock fall trapped 13 miners, fatally

  injuring seven, in the 7W Panel. Id. ¶¶ 7, 104; Warnot Decl.,

  Def. Ex. 5 at 78 (Sibanye-Stillwater Form 20-F 2018).

                  a.     The Risks at the Masakhane Shaft

              The Masakhane shaft fell behind production early in

  2018. Id. ¶ 119. The gap continued through May 2018, including

  the section of the Masakhane shaft that included the 7W Panel,

  which had planned to mine 12,584 tons of ore but only achieved
                                  22
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 23 of 63 PageID #: 1280



  11,075 tons. Id. To address the production shortfall, Plaintiffs

  allege that Mr. Katake operated the shaft even when Sibanye’s

  own safety procedures prohibited mining. Id. ¶ 120. Senior shaft

  management held monthly meetings to address safety issues where

  Mr. Katake, listed as “Team Captain,” was marked absent for

  every meeting in the five months leading up to the May 2018

  Driefontein Incident. Id. ¶ 122. The meetings addressed, among

  other issues, new safety developments and worksites that had

  fallen below 92% compliance with safety procedures, also known

  as “red” sites. Id. ¶¶ 119, 123. Minutes of the March 13, 2018

  meeting to plan the Masakhane shaft’s April 2018 operations

  include, in a section titled “General,” that “[a]ll 17 working

  places are red [i.e., dangerous]. Disciplinary action must be

  taken against the offenders. All red working places must be

  stopped and fixed.” Id. ¶ 124. Minutes of the April 11, 2018

  meeting to plan the shaft’s May 2018 operations reiterate that

  “[a]ll red working places must be stopped and fixed.” Id. ¶ 126.

              For the 7W Panel specifically, successive safety

  compliance reports on February 21, March 13, and April 30, 2018

  rated the panel’s compliance at 78%, 76%, and 80%, respectively.

  Id. ¶ 128. Contrary to the guidance for “red working places”

  generally, for the 7W Panel at the CL40-27 stope, the April 11,

  2018 planning meeting minutes state that working places with a


                                       23
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 24 of 63 PageID #: 1281



  compliance “less tha[n] 80%” must be stopped and fixed, not 92%.2

  Warnot Decl., Def. Ex. 17 at 532 (Planning Minutes: May 2018 to

  Nov. 2018).

              For months before the May 3, 2018 Driefontein

  Incident, Sibanye safety officers documented that the 7W Panel

  lacked basic safety precautions designed to prevent or catch

  rocks from falling, while noting that the rock around the 7W

  Panel was fractured and at risk of collapse. Id. ¶ 131. Sibanye

  safety officers produced reports noting that the hanging wall at

  the 7W Panel was fractured on January 15 and March 31, 2018. Id.

  ¶ 132. Another safety report noted that Sibanye had not properly

  supported a hanging wall in the 7W Panel on January 10 and

  February 21, with a further report that the CL40-27 stope was

  inadequately supported as of April 30, 2018. Id. ¶ 133. Reports

  dated January 15, February 15, March 7, March 13, March 31, and

  April 30, 2018, all noted high risks that required immediate

  repair, including missing mesh to catch falling rocks and

  prop/bolts to hold the hanging wall. Id. ¶ 134. Sibanye’s

  internal investigation after the Driefontein Incident, published



  2     Generally, worksites in the Masakhane shaft that had fallen below 92%
  compliance with safety procedures were known as “red” sites, requiring
  workers to “stop and fix” the sites to bring them back into compliance. Am.
  Compl. ¶¶ 119, 123. However, as discussed in more depth infra, for the 7W
  Panel at the CL40-27 stope, the April 11, 2018 planning meeting minutes state
  that working places with a compliance “less tha[n] 80%” must be stopped and
  fixed, not 92%. Warnot Decl., Def. Ex. 17 at 532 (Planning Minutes: May 2018
  to Nov. 2018).
                                       24
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 25 of 63 PageID #: 1282



  May 10, 2018, found that Sibanye violated three procedures which

  led to the incident, including improper bolting and meshing,

  further confirmed by photographs taken in a May 16, 2018

  investigation. Id. ¶ 135-36.

              Defendant Froneman participated in the subsequent

  investigation of the Driefontein mine, remaining in constant

  contact with relevant mine personnel and personally spending

  10.5 hours at the mine. Id. ¶ 137. Froneman and the CEO’s office

  were likely to be involved in a May 9, 2018 production request

  by the Department of Mineral Resources relating to the incident.

  Id. ¶ 138. Sibanye closed the Masakhane shaft after the

  incident, reopening the Eastern shaft in June 2018, and the

  Western shaft in October 2018, after substantial safety

  upgrades. Id. ¶ 141.

           6. The Kloof Incident

              On June 11, 2018, Mr. Linganani Innocent Mngadi, a

  shift boss with 14 years of mining experience, ordered five

  experienced crew members, one with 16 years of experience and

  two others with 7 years’ experience each, to accompany him into

  an unsafe shaft in the Kloof Mine. Id. ¶ 143, 146. The shaft had

  been closed by order of the Department of Mineral Resources. Id.

  It was marked off with a self-sealing ventilation door and

  secured with chains. Id.

              According to an inspection report prepared by Sibanye
                                   25
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 26 of 63 PageID #: 1283



  after the accident, see Warnot Decl., Def. Ex. 9 (May 2018

  Injury Investigation Report In Terms of Section 11.5—MHSA), the

  shaft was exceptionally hot. Id. ¶ 144. Plaintiffs allege that

  temperatures at the shaft entrance, assumedly on the day of the

  accident, exceeded 37 degrees Celsius (99 degrees Fahrenheit),

  far above the limit of 31 degrees Celsius (88 degrees

  Fahrenheit). Id.; Warnot Decl., Def. Ex. 9 at 14 (May 2018

  Injury Investigation Report In Terms of Section 11.5—MHSA). The

  Mngadi crew members who entered the shaft expressed alarm and

  requested a safety representative. Id. ¶ 145. The safety

  representative turned back after proceeding five meters into the

  shaft, citing safety concerns. Id.; Warnot Decl., Def. Ex. 9 at

  12 (May 2018 Injury Investigation Report In Terms of Section

  11.5—MHSA). Plaintiffs allege that the Mngadi crew members were

  pressured by mine management into not exercising their Employee

  Section 23 Rights, while the safety representative was allegedly

  also pressured into not exercising his Safety Representative

  Section 23 Rights. Id. ¶¶ 147, 149. The shift boss, Mr. Mngadi,

  and four crew died, with the last Mngadi crew member suffering

  serious injuries. Id. ¶ 148. Three members of the rescue team

  sent to rescue Mr. Mngadi’s crew also suffered injuries due to

  the heat, leading one rescue team member to require

  hospitalization. Am. Compl. ¶ 144.

              Plaintiffs base their allegations on an investigatory
                                       26
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 27 of 63 PageID #: 1284



  report published by a South African newspaper, the Sowetan, on

  June 14, 2018, quoting an anonymous mine worker responding to

  the question of why the miners hadn’t exercised their Section 23

  Rights who stated that “it was not [the shift boss’s] decision

  to make, it came from the mine...[i]f you are told to do

  something and you refused you are threatened. Those guys had no

  choice, even their shift boss.” Id. ¶ 149.

              On a July 2, 2018 safety call, Mr. Froneman stated

  that “there are clearly constraints in the safety system and

  perhaps even intimidation when individuals want to withdraw.”

  Id. ¶ 150. On an August 23, 2018 earnings call, Froneman

  confirmed that shift bosses are management-level employees. Id.

  ¶ 151. Plaintiffs allege that “[t]he only reason” a shift boss

  would prioritize mining over safety and put themselves and other

  workers at risk is “in response to senior management pressure

  and financial incentivization.” Id. ¶ 151.

           7. Sibanye’s Compensation Structure

              Sibanye’s 2018 annual report disclosed that between

  28% and 38% of the compensation of Sibanye’s junior- and mid-

  level managers came from cash bonuses. Id. ¶ 152. Mr. van

  Niekerk admitted on an investor call, see Def. Mem. 17 and

  Warnot Decl., Def. Ex. 10 at 17 (Transcript of S1 2018 Earnings

  Call), that Sibanye’s compensation structure incentivizes safety

  over production:
                                       27
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 28 of 63 PageID #: 1285



              Safety does feature in our production centers, and it features
              quite significantly. Having said that, it's not the line
              actually. Our bonus does, at the lowest level in the
              organization, does reward call it output more than what it
              does safety. We are in the process of reviewing that to put
              a lot more emphasis on safe production. I can't correct all
              the numbers because it varies by level. And our underground
              worker is different to a miner, is different to shift
              supervisor who is different to a miner, yes.

              What I can tell you though is we have already reviewed that
              all the shift supervisor to place the emphasis on safe
              production in accordance with the law. We've actually
              revisited the percentage on middle management and as well as
              the safety people in our organization going forward is
              rewarded totally on safe production and there is no production
              even with the scheme.

  Am. Compl. ¶ 153. Defendants add necessary context that,

  immediately following this statement in the transcript of the S1

  2018 Earnings Call that Defendants provided to the court, Mr.

  Froneman clarified: “Yes, so we generally reward for safe[ty],

  cost, volume and grade. So when Rob[ert van Niekerk] says safety

  is not the biggest portion, generally will equal, we generally

  see those as equal incentives. So, cost is – cost reduction are

  rated the same as the safety incentive as is the quality of

  mining in terms of grade as is volume. At senior levels it’s

  actually exactly the same.” Warnot Decl., Def. Ex. 10 at 17

  (Transcript of S1 2018 Earnings Call).

           8. Allegations Regarding Economic Loss

              Plaintiffs allege that Sibanye’s materially false and

  misleading statements and omissions regarding safety

  artificially inflated the price of its securities during the

                                       28
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 29 of 63 PageID #: 1286



  Class Period. See Am. Compl. ¶¶ 153–174. Plaintiffs point to a

  series of partial disclosures by Defendants that allegedly

  revealed the truth to the market and resulted in a precipitous

  decline in the price of Sibanye’s securities. Id.

              On May 3, 2018, Sibanye disclosed that 13 miners were

  trapped in its Driefontein mine. Id. ¶ 155. The price of its

  ADRs fell from $3.65 to close at $3.53 (3.3%). Id. On Saturday,

  May 5, 2018, Reuters reported that seven miners died in the same

  Driefontein Incident. Id. ¶ 156. That same day, multiple

  stakeholders issued statements expressing concern over mine

  conditions. Id. The president of the union representing half of

  Sibanye’s workforce, the Association of Mineworkers and

  Construction Union (“AMCU”) stated that “[t]he [AMCU] undertakes

  to heighten its campaign in ensuring that the Ministry of

  Mineral Resources up its game in regulating mining in South

  Africa.” Id. The union representing a third of Sibanye’s

  workers, the National Union of Mineworkers (“NUM”), the

  President of South Africa, Cyril Ramaphosa, the Chair of South

  Africa’s Portfolio Committee on Mineral Resources, and a

  spokesman for the ruling African National Congress party, all

  expressed concern over mine safety conditions. Id. By Monday,

  May 7, 2018, Sibanye’s ADRs fell from $3.45 to close at $3.12

  (9.6%). Id. ¶ 157.

              On May 23, 2018, the AMCU reported that two previously
                                       29
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 30 of 63 PageID #: 1287



  unreported earthquakes, one on May 21 and another on May 22,

  2018, occurred at the Kloof mine. Id. ¶ 158. Five employees were

  injured. Id. On May 23, 2018, Sibanye’s ADRs fell from $2.85 to

  $2.70 (5.3%). Id. ¶ 159. On May 24, 2018, Sibanye published a

  press release criticizing AMCU’s suggestion that Sibanye would

  send workers into unsafe mines. Id. ¶ 160. On May 25, 2018,

  Sibanye’s ADRs fell from $2.62 to $2.46 (6.1%). Id. ¶ 161. On

  June 11, 2018, Sibanye reported that three employees died in the

  Kloof mine, and its ADRs fell from $2.91 to $2.76 (5.2%). Id. ¶

  162. On June 12, 2018, Sibanye, facing criticism from its

  unions, reported that another miner died in the Kloof Incident,

  and its ADRs fell further to $2.63 (down 4.7%). Id. ¶ 163-4. On

  June 26, 2018, Sibanye reported that a mine worker had died at

  the Driefontein mine. Id. ¶ 165. That day, amid a call by the

  chair of South Africa’s Portfolio Committee on Mineral Resources

  for Sibanye to be placed into receivership, the price of its

  ADRs fell from $2.82 to $2.51 (over 11%). Id. ¶ 165-66.

              On June 27, 2018, a Citi analyst downgraded Sibanye

  because of its safety record. Id. ¶ 167. The analyst observed

  that Sibanye “ha[s] embarked on unsustainable short-term

  measures to increase profits from its [South Africa] gold

  business.” Id. The analyst cited as examples “high-grading by

  mining the limited high-grade pillars [that] were left behind by

  [Sibanye’s predecessor] since they were too dangerous to mine”
                                       30
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 31 of 63 PageID #: 1288



  and “cutting capital [thereby] compromising the longer term

  integrity of the mines.” Id. The Citi analyst stated that

  investors should be concerned not only with Sibanye’s future

  financial performance but with its morality. Id. The unions also

  leveled public criticism at Sibanye’s miner safety efforts. Id.

  On June 27, 2018, the price of Sibanye’s ADRs fell to $2.25

  (10.4%).

              Sibanye released its third quarter results for 2018 on

  November 1, 2018, noting that safety incidents “continued to

  affect productivity across the gold operations in Q3 2018, with

  Driefontein in particular, delivering at substantially reduced

  production rates.” Id. ¶ 169. On an earnings call that day,

  Froneman explained poor results as follows:

                   We’ve been ultrasensitive towards our employees
                   and we have not pushed production. We have focused
                   on getting safety foremost in everybody’s minds.
                   We’re being sensitive to the trauma, and they are
                   actually only moving out of that phase now.

  Id.   Froneman noted that the Sibanye workforce was “traumatized”

  from the safety incidents, leading to decreased gold mine

  production, and acknowledged that safety concerns may cause

  Sibanye to reconsider operating the mines, noting that “[w]e’ve

  had a long hard look at the safety issues and whether they are

  solvable, because if they’re not solvable, then we shouldn’t be

  operating,” and adding that “[w]e believe they are.” Id. ¶ 170.

  On November 1, 2018, the price of Sibanye’s ADRs fell from $2.82
                                       31
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 32 of 63 PageID #: 1289



  to $2.56 (9.2%). Id. ¶ 172.

           9. Additional Allegations Regarding Scienter

              In 2016 and 2017, Sibanye was in negotiations to

  acquire American PGM miner Stillwater and South African based

  Lonmin. Id. ¶¶ 175-80. Both required multiple stakeholder

  approvals, including government entities such as the South

  African Reserve Bank. Id. Both PGM miners Stillwater and Lonmin

  had unique sensitivities: the PGM Stillwater acquisition

  required a loan of $2.65 billion, and the Lonmin acquisition

  would subject 60,000 additional workers, and their

  representative unions, to Sibanye’s safety regime. Id.

  Plaintiffs allege that these concerns offered further reasons

  for Sibanye to conceal its safety practices. Id. ¶ 181.



     B.       Substantive Claims

              Plaintiffs’ amended complaint contains the following

  two claims:

              Claim I: Defendants allegedly violated Section 10(b)

  of the Exchange Act and Rule 10b-5 because they “disseminated or

  approved the false statements specified above, which they knew

  or deliberately disregarded were misleading in that they

  contained misrepresentations and failed to disclose material

  facts necessary in order to make the statements made, in light

  of the circumstances under which they were made, not misleading”
                                  32
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 33 of 63 PageID #: 1290



  in connection with Defendants’ sale of Sibanye securities to

  Plaintiffs during the class period. Id. ¶¶ 191-93.

              Plaintiffs specifically allege that three categories

  of statements misled investors: first, statements made in 2017

  and early 2018 related to the Sharp! safety program (Id. ¶¶ 56-

  58, 60, 63, 65, 67, 69, 71, 73, 75-78);         second, statements made

  in 2018 related to miner fatalities during the class period (Id.

  ¶¶ 81, 83, 85); and third, statements concerning Sibanye’s

  knowledge of seismic activity at the Driefontein mine that

  resulted in miner fatalities on May 3, 2018. Id. ¶¶ 88, 90, 92,

  94. Plaintiffs allege that Defendants’ conduct caused the price

  of Sibanye’s ADRs to be falsely inflated. Id. ¶ 197-98.

              Claim II: Defendant Froneman allegedly violated

  Section 20(a) of the Exchange Act based on control person

  liability for public statements made about Sibanye during the

  class period. Id. ¶¶ 201-05.

                                LEGAL STANDARD

  I.    Rule 12(b)(6) Standard

              Rule 12(b)(6) provides for the dismissal of a cause of

  action if a plaintiff’s complaint fails “to state a claim upon

  which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In order

  to survive a motion to dismiss, “a complaint must contain

  sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                       33
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 34 of 63 PageID #: 1291



  556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

  550 U.S. 544, 570 (2007)). To determine whether a complaint

  states a plausible claim for relief, the Supreme Court has

  suggested a “‘two-pronged approach.’” Hayden v. Paterson, 594

  F.3d 150, 161 (2d Cir. 2010) (quoting Iqbal, 556 U.S. at 679).

  First, a court should begin “by identifying pleadings that,

  because they are no more than conclusions, are not entitled to

  the assumption of truth.” Iqbal, 556 U.S. at 679 (“While legal

  conclusions can provide the framework of a complaint, they must

  be supported by factual allegations.”). Second, “[w]hen there

  are well-pleaded factual allegations, a court should assume

  their veracity and then determine whether they plausibly give

  rise to an entitlement to relief.” Id.

              The plausibility determination is “a context-specific

  task that requires the reviewing court to draw on its judicial

  experience and common sense.” Id. A claim is plausible “when the

  plaintiff pleads factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the

  misconduct alleged.” Id. at 678. The plausibility standard,

  however, does not require a showing of a “probability” of

  misconduct, but it does demand more than a “sheer possibility

  that a defendant has acted unlawfully.” Id.

              A well-pleaded complaint may survive a motion to

  dismiss even where “it strikes a savvy judge that actual proof
                                       34
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 35 of 63 PageID #: 1292



  of those facts is improbable, and that a recovery is very remote

  and unlikely.” Twombly, 550 U.S. at 556 (citation and internal

  quotation marks omitted). This is because the court’s function

  is “not to weigh the evidence that might be presented at trial

  but merely to determine whether the complaint itself is legally

  sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

  1985).

              In conducting such an assessment on a Rule 12(b)(6)

  motion to dismiss, courts must “‘accept as true all allegations

  in the complaint and draw all reasonable inferences in favor of

  the non-moving party.’” Vietnam Ass’n for Victims of Agent

  Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008)

  (citation omitted); see also Starr v. Sony BMG Music Entm’t, 592

  F.3d 314, 321 (2d Cir. 2010). Further, courts may consider “the

  full text of documents that are quoted in the complaint or

  documents that the plaintiff either possessed or knew about and

  relied upon in bringing the suit.” Holmes v. Air Line Pilots

  Ass’n, 745 F. Supp. 2d 176, 193 (E.D.N.Y. 2010) (internal

  quotation marks omitted).

  II.   Section 10(b) Claim

              To state a claim for securities fraud under Section

  10(b) of the Exchange Act, Plaintiffs must allege “(1) a

  material misrepresentation (or omission); (2) scienter, i.e., a

  wrongful state of mind; (3) a connection with the purchase or
                                       35
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 36 of 63 PageID #: 1293



  sale of a security; (4) reliance ...; (5) economic loss; and (6)

  loss causation.” In re Liberty Tax, Inc. Sec. Litig., No. 20-

  652, 2020 WL 5807566, at *1 (2d Cir. Sept. 30, 2020)(quoting

  Singh v. Cigna Corp., 918 F.3d 57, 62 (2d Cir. 2019).

  “Securities fraud complaints are also subject to the heightened

  pleading standards of Federal Rule of Civil Procedure 9(b) and

  the Private Securities Litigation Reform Act (“PSLRA”).

  Together, they require a complaint to (1) specify the statements

  that the plaintiff contends were fraudulent, (2) identify the

  speaker, (3) state where and when the statements were made, ...

  (4) explain why the statements were fraudulent, and (5) state

  with particularity both the facts constituting the alleged

  violation, and the facts evidencing scienter, i.e., the

  defendant's intention ‘to deceive, manipulate, or defraud.” In

  re Liberty Tax, Inc. Sec. Litig., No. 20-652, 2020 WL 5807566,

  at *2 (2d Cir. Sept. 30, 2020)(quoting Tellabs, Inc. v. Makor

  Issues & Rights, Ltd., 551 U.S. 308, 313, 127 S.Ct. 2499, 168

  L.Ed.2d 179 (2007)).


                                  DISCUSSION

     I.    Material Misrepresentations or Omissions

           A. 10(b) Legal Standard

              “To be ‘material’ within the meaning of § 10(b), the

  alleged misstatement must be sufficiently specific for an

                                       36
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 37 of 63 PageID #: 1294



  investor to reasonably rely on that statement as a guarantee of

  some concrete fact or outcome which, when it proves false or

  does not occur, forms the basis for a § 10(b) fraud claim.” City

  of Pontiac Policemen’s & Firemen’s Ret. Sys. v. UBS AG, 752 F.3d

  173, 185 (2d Cir. 2014). “Materiality is a mixed question of law

  and fact, and [a] fraud claim may not properly be dismissed

  summarily on the ground that the alleged misstatements were not

  material unless they would have been so obviously unimportant to

  a reasonable investor that reasonable minds could not differ on

  the question of their importance.” Gross v. GFI Grp., Inc., 784

  F. App'x 27, 29-30 (2d Cir. 2019) (quotations omitted). A

  complaint must also satisfy the PSLRA’s particularity

  requirement to sustain a Rule 10b–5 claim, including identifying

  the false statement, “demonstrat[ing] with specificity why and

  how each statement is materially false or misleading,” Boca

  Raton Firefighters & Police Pension Fund v. Bahash, 506 F. App'x

  32, 38 (2d Cir. 2012) (quotations omitted), and “stat[ing] with

  particularity both the facts constituting the alleged violation,

  and the facts evidencing scienter.” 2020 WL 5807566, at *2

  (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.

  308 (2007). A complaint “marked by lengthy block quotes followed

  by pro forma reasons why the statements quoted are allegedly

  false[ ] fails to state a claim.... [Plaintiff must] identif[y]

  statements and omissions, describe[ ] relevant predicate events,
                                       37
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 38 of 63 PageID #: 1295



  and allege[ ] how those events make the statements and omissions

  false or misleading.” Constr. Laborers Pension Tr. for S.

  California v. CBS Corp., 2020 WL 248729, at *530 (S.D.N.Y. Jan.

  15, 2020) (quotations and citations omitted).

           B. Application

              Plaintiffs allege that Defendants made three

  categories of allegedly false and misleading statements or

  omissions. The first category are Sibanye’s statements in 2017

  and early 2018 that they were “starting to see improvements”

  regarding miner safety following the late 2016 launch of Sharp!

  (the “Sharp! Statements”), a miner safety program. See Am.

  Compl. ¶¶ 56-58, 60, 63, 65, 67, 69, 71, 73, 75-78. The second

  category of allegedly false and misleading statements concerns

  the causes of certain fatalities at Sibanye (the “Causes of

  Fatalities Statements"). See Am. Compl. ¶¶ 81, 83, 85. The third

  category of statements that Plaintiffs allege are materially

  false or misleading concern seismicity at Driefontein on May 3,

  2018. See Am. Compl. ¶¶ 87, 89, 91, 93. The court evaluates each

  in turn.

                  1.     The Sharp! Statements

              Plaintiffs claim that Defendants misled investors by

  alleging that Sharp!, a safety program implemented in late 2016

  in the wake of an increase in fatalities among Sibanye’s mines

  in 2016, did not address the true cause of safety failures that
                                  38
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 39 of 63 PageID #: 1296



  led to miner fatalities. See Am. Compl. ¶¶ 54-94. Plaintiffs

  allege that the true cause for fatalities was non-executive

  employee compensation, and any improvement Defendants saw in

  miner fatalities after Sharp! was implemented was due solely to

  “random chance.” Id. Plaintiffs argue that Defendants made

  misleading statements to investors while knowing that the drop

  in fatalities that Defendants saw after implementing Sharp! was

  a result of “random chance.” Pl. Opp. 16. In support of their

  allegations, Plaintiffs offer the 2018 accidents in the

  Rustenburg, Driefontein, and Kloof mines. Am. Compl. ¶¶ 54-94.

              For the reasons below, Plaintiffs’ allegations

  predicated on the Sharp! program cannot survive Defendants’

  motion to dismiss because they: (1) fail to plead with

  particularity why Defendants’ statements were misleading as

  required by the PSLRA; and (2) concede that Sibanye’s statements

  regarding the reduction in fatalities were actually true.

              First, the amended complaint fails to meet the PSLRA’s

  particularity requirement as it does not allege with specificity

  a particular false or misleading statement, and does not allege

  facts explaining how and why a particular statement regarding

  Defendants’ implementation of Sharp! is misleading. “In alleging

  fraud or mistake, a party must state with particularity the

  circumstances constituting fraud or mistake.” Fed. R. Civ. P.

  9(b). The amended complaint proffers block quotes with “vague
                                       39
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 40 of 63 PageID #: 1297



  allegations purporting to explain how and why the bolded and

  italicized portions are misleading. However, Plaintiffs[’]

  bolding and italicizing does little to satisfy the [PSLRA’s]

  specificity requirement.” In re ITT Educ. Servs., Inc. Sec. &

  S’holder Derivatives Litig., 859 F. Supp. 2d 572, 577–78

  (S.D.N.Y. 2012). See also In re Alcatel Sec. Litig., 382 F.

  Supp. 2d 513, 534 (S.D.N.Y. 2005) (“Plaintiffs neglect to make

  it clear...which statements link up with which issues in the

  laundry list, placing the burden on the Court to sort out the

  alleged misrepresentations and then match them with the

  corresponding adverse facts”); Waterford Twp. Police & Fire Ret.

  Sys. v. Smithtown Bancorp, Inc., 10-cv-864 (SLT)(RER), 2013 WL

  1345086, at *5 (E.D.N.Y. Mar. 29, 2013) (same).

              Multiple paragraphs in the amended complaint repeat

  and reallege generally that Defendants made “false and

  misleading” statements, without providing specific facts as to

  which, how and why statements about Sharp! or management

  compensation were false or misleading.

              The amended complaint fails to provide plausible facts

  supporting Plaintiffs’ conclusory allegation that Sibanye’s

  statements in 2017 through early 2018 that, after Sibanye’s

  safety program “Sharp!” was implemented, miner fatalities

  declined in late 2016-2017. Though Plaintiffs concede that miner

  safety improved after Sharp!, see Am. Compl. ¶¶ 3-4, 49, 54-55,
                                       40
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 41 of 63 PageID #: 1298



  they allege that the improvement was due to “random chance,” and

  not to Sharp!, Sibanye’s safety program. Am. Compl. ¶¶ 3, 4, 49,

  54, 55, 59, 61, 64, 66, 68, 70, 72, 74, 79, 82, 84, 86, 88, 90,

  92, 94, 154. The complaint does not identify statements by

  Sibanye that were false when they were made, or statements that

  omitted information that Sibanye had a duty to disclose but

  failed to provide that would have made the statement not

  misleading. See In re Liberty Tax, Inc. Sec. Litig., No. 20-652,

  2020 WL 5807566, at *4 (2d Cir. Sept. 30, 2020) (Finding no duty

  to disclose where the true reason for a corporate officer’s

  termination was kept from investors); see also In re Time Warner

  Inc. Sec. Litig., 9 F.3d 259, 267 (2d Cir. 1993) (“[A] corporation is

  not required to disclose a fact merely because a reasonable investor

  would very much like to know that fact. Rather, an omission is

  actionable under the securities laws only when the corporation is

  subject to a duty to disclose the omitted facts.”). Plaintiffs argue

  that the court should draw the “reasonable inference” that

  improvements in miner safety due to Sharp! were “illusory,”

  despite admitting in the same sentence that fatalities occurred

  “at a lower rate” in “late 2016 and 2017.” Am. Compl. ¶ 55; Pl.

  Opp. 19.

              The disclosure of accurate historical data by Sibanye

  regarding the improvement in miner safety after Sharp! was

  adopted cannot sustain a claim for violation of federal

                                       41
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 42 of 63 PageID #: 1299



  securities law. “[A] violation of federal securities law cannot

  be premised upon a company’s disclosure of accurate historical

  data.” Bahash, 506 F. App’x at 38–39 (internal citation

  omitted). As courts in the Second Circuit have stated, the

  “disclosure of accurate historical data does not become

  misleading even if less favorable results might be predictable

  by the company in the future.” In re Duane Reade Inc. Sec.

  Litig., No. 02-cv-6478 (NRB), 2003 WL 22801416, at *6 (S.D.N.Y.

  Nov. 25, 2003) (internal quotation marks omitted), aff'd sub

  nom., Nadoff v. Duane Reade, Inc., 107 F. App'x 250 (2d Cir.

  2004); see In re Nokia Oyj (Nokia Corp.) Sec. Litig., 423 F.

  Supp. 2d 364, 395 (S.D.N.Y. 2006) (“Defendants may not be held

  liable under the securities laws for accurate reports of past

  successes, even if present circumstances are less rosy.”)

  (internal quotation marks omitted); see also In re Bayer AG Sec.

  Litig., No. 03-cv-1546 (WHP), 2004 WL 2190357, at *11 (S.D.N.Y.

  Sept. 30, 2004) (finding that accurate statements of “strong

  sales” records are not actionable “since they are merely

  recitations of historical fact and are not alleged to be

  inaccurate”). Without pleading plausible facts, Plaintiffs cannot

  attribute Sibanye’s safety improvements in late 2016 and 2017 to

  “random chance.”

              The most logical inference to draw is that Sharp!

  worked as intended and brought about a temporary decrease in
                                       42
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 43 of 63 PageID #: 1300



  miner fatalities. The parties agree that Sibanye’s statements

  about Sharp! and the decline in fatality rates in late 2016 and

  2017 were actually true. Pl. Opp. 14–15; see Am. Compl. ¶¶ 56–

  78. The “veracity of a statement or omission is measured not by

  its literal truth, but by its ability to accurately inform

  rather than mislead prospective buyers.” Operating Local 649

  Annuity Tr. Fund v. Smith Barney Fund Mgmt. LLC, 595 F.3d 86, 92

  (2d Cir. 2010).

              Plaintiffs argue that Defendants’ Sharp! Statements

  were “materially deceiving,” Pl. Opp. 13, and rely primarily on

  two cases, both of which are distinguishable. See Pl. Opp. 15–

  16. In Levin v. Resource Capital Corp., 15-cv-7081 (LLS), 2016

  WL 5867451, at *1 (S.D.N.Y. Oct. 5, 2016), the court found that

  the description of a loan portfolio as “performing” misled

  investors because the loans were only “performing” subject to a

  troubled debt, and that failing to disclose information about

  the state of the debt was false and misleading. Levin, 2016 WL

  5867451, at *1. Here, Plaintiffs do not identify information

  about miner safety or compensation that Defendants failed to

  disclose. In Turocy v. El Pollo Loco Holdings, Inc., No. SACV

  15-1343-DOC (KESx), 2017 WL 3328543, at *8–*10 (C.D. Cal. Aug.

  4, 2017), a district court decision outside of the Second

  Circuit, defendants made statements on an investor call that

  affirmatively created the impression that consumer confusion,
                                       43
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 44 of 63 PageID #: 1301



  the New Year’s Eve holiday and changes to the menu were the

  reasons for the decline in customer traffic and sales, while

  knowing that pricing was a direct cause of the decline in

  traffic and sales. Id. at *10. Plaintiffs in Turocy proffered a

  specific slide from a board presentation that directly stated

  that pricing was a cause of lower growth. Id. The court thus

  denied a motion to dismiss, finding that the defendants’

  statements on an investor call created a material misimpression

  because the company “knew that the pricing was a direct cause

  [of lower growth], including the removal of the value-priced

  menu.” Id. Defendants in Turocy minimized and omitted the known

  causes of the sales decline through statements that were held to

  be material, as they were relied upon by reasonable shareholders

  when making investment decisions. Id. Unlike in Levin or Turocy,

  Plaintiffs here offer no specific facts to support their

  allegations that Defendants were aware that “random chance,”

  rather than Sharp!, was actually responsible for a reduction in

  miner fatalities, and that Defendants allegedly hid the “random

  chance” explanation from investors by creating Sharp!, all in an

  effort to increase share price.

              Here, Defendants disclosed miner accident and fatality

  information, the inherent risks of deep mining, and executive

  compensation in SEC filings and investor calls, and participated

  in regulatory inquiries. See, e.g., Am. Compl. ¶ 105. Sibanye
                                       44
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 45 of 63 PageID #: 1302



  disclosed the inherent risks of mining gold deposits located

  deep underground in areas of seismic activity in its South

  African mines. Warnot Decl., Def. Ex. 2 (20-F Forms for 2016 and

  2017) (listing safety as a significant material risk). The lack

  of plausible and specific facts demonstrating otherwise compels

  the court to find that the amended complaint fails to state a

  claim that Defendants misled investors when issuing the Sharp!

  Statements and disclosures to their investors.

                  2.     The Causes of Fatalities Statements

              In addition to alleging that “random chance,” and not

  Sharp!, was the true reason for a reduction in miner fatalities

  in late 2016-2017, Plaintiffs further allege that the true cause

  of miner fatalities was productivity incentive payments that

  accounted for 28% to 38% of total non-executive compensation.

  Id. ¶ 152; Pl. Opp. 5. Plaintiffs assert Sibanye’s compensation

  structure was hidden from investors. Am. Compl. ¶¶ 2, 59, 82,

  94; Pl. Opp. 16. Plaintiffs, however, fail to allege a plausible

  link between Sibanye’s statements regarding its safety record

  and any alleged omission of non-executive employee compensation

  information. Moreover, Plaintiffs’ complaint fails to identify

  which particular “management” employees had compensation

  structures that incentivized them to disregard Sibanye’s safety

  requirements.


                                       45
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 46 of 63 PageID #: 1303



              Plaintiffs rely on an anonymously sourced newspaper

  article for their contention that unidentified management (who

  may or may not have received incentives) “pressured” employees

  to work in dangerous conditions, and cite the tragic accidents

  in the Rustenburg, Driefontein, and Kloof mines. Pl. Opp. 19-20;

  Def. Mem. 18-20; see Am. Compl. ¶¶ 149, 163, 167. “A complaint's

  reliance on newspaper articles may also be problematic.

  Newspaper articles should be credited only to the extent that

  other factual allegations would be—if they are sufficiently

  particular and detailed to indicate their reliability.

  Conclusory allegations of wrongdoing are no more sufficient if

  they come from a newspaper article than from plaintiff's

  counsel.’” Altimeo Asset Mgmt. v. Qihoo 360 Tech. Co., 19-cv-

  10067 (PAE), 2020 WL 4734989, at *12 (S.D.N.Y. Aug. 14, 2020)

  (quoting In re Optionable Sec. Litig., 577 F. Supp. 2d 681, 690

  (S.D.N.Y. 2008)). “A plaintiff is permitted to rely on newspaper

  articles in pleading a securities fraud claim, provided that the

  reports themselves indicate particularized facts in order to

  support plaintiffs' claims.” Lopez v. Ctpartners Exec. Search

  Inc., 173 F. Supp.3d 12, 31 (S.D.N.Y. 2016) (citations omitted).

  Plaintiffs may also rely on confidential sources, i.e., persons

  identified other than by name. See Blanford, 794 F.3d at 305

  (“[T]he PSLRA does not require confidential sources to be named

  in the complaint. A complaint may rely on information from
                                  46
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 47 of 63 PageID #: 1304



  confidential witnesses if 'they are described in the complaint

  with sufficient particularity to support the probability that a

  person in the position occupied by the source would possess the

  information alleged.'”) (quoting Novak v. Kasaks, 216 F.3d 300,

  314 (2d Cir. 2000)). Plaintiffs here rely on a source described

  as a “miner” in the newspaper report to allege that performance

  incentives were the true cause of miner fatalities, without

  proffering more about the underlying sources. Defendants argue

  that Plaintiffs cannot plead fraud through “completely

  unattributed statements, even when the plaintiff alleges on

  information and belief that the unattributed statement was made

  by an agent of the defendant.” Def. Reply 7 (quoting In re Time

  Warner Inc. Sec. Litig., 9 F.3d at 265–66.).

              First, Plaintiffs do not indicate that they have

  conducted their own investigation nor otherwise provided the

  court with sufficient information about the confidential source

  allegedly relied upon by the newspaper article. As a result, the

  court cannot find that the newspaper article provides

  particularized facts that support Plaintiff’s claim. The amended

  complaint’s representation that the newspaper report relied on

  anonymous sources with actual knowledge may well be correct.

  However, without Plaintiffs’ counsel’s independent investigation

  attempting to confirm the sources’ statements or the newspaper

  report otherwise meeting Rule 9(b)’s particularity requirement,
                                       47
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 48 of 63 PageID #: 1305



  see, e.g., Ctpartners Exec. Search Inc., 173 F. Supp. 3d 31, n.

  7; see also In re Millennial Media, Inc. Sec. Litig., 14-cv-7923

  (PAE), 2015 WL 3443918, at *11, *14 (S.D.N.Y. May 29, 2015), or

  a review of the source, the facts as alleged in the amended

  complaint are too sparse to raise an inference that Sharp! was

  an effort to conceal that Defendant’s shift bosses allegedly

  pressured miners to work in conditions that Defendants knew were

  unsafe, even were the court to draw an inference, arguendo, that

  the miner sources would be in a position to know. See, e.g.,

  Ctpartners Exec. Search Inc., 173 F. Supp. 3d 31.

             Second, Plaintiffs fail to establish a link between

  Sibanye’s safety record and any alleged omission of non-

  executive employee compensation information. Though Defendants

  contend that “Sibanye in fact disclosed its executive-level

  compensation structure in its 2017 20-F, [at] [Def.] Ex. 2 at

  109-22,” Def. Reply 17, the amended complaint alleges Sibanye’s

  lack of disclosure, before the accidents in 2018, of non-

  executive, junior and mid-level employee compensation. Am.

  Compl. ¶ 152. Without alleging more specific facts establishing

  a relationship between the 28% to 38% incentive portion of total

  compensation and non-executive productivity,3 Plaintiffs cannot


  3     Mr. van Niekerk’s selectively quoted August 23, 2018 statement, Am.
  Compl. ¶ 153, does not suffice to establish a link between non-executive
  bonuses and a lack of adherence to safety. Defendants point to Mr. Froneman’s
  clarifying remarks immediately after the van Niekerk statement, that “we
  generally reward for safe[ty], cost, volume, and grade...we generally see
                                       48
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 49 of 63 PageID #: 1306



  establish that Defendants had a duty to disclose non-executive

  compensation. “[A] corporation is not required to disclose a

  fact merely because a reasonable investor would very much like

  to know that fact,” In re Time Warner Inc. Sec. Litig., 9 F.3d

  259, 267 (2d Cir. 1993), and merely speaking about one topic

  does not give rise to a duty to disclose all facts related to

  that topic. Richman v. Goldman Sachs Grp., Inc., 868 F. Supp. 2d

  261, 274 (S.D.N.Y. 2012).

              Finally, Plaintiffs rely on Employees' Ret. Sys. of

  Gov’t of the Virgin Islands v. Blanford, 794 F.3d 297, 301 (2d

  Cir. 2015), for the proposition that the 2018 accidents in the

  Rustenburg, Driefontein, and Kloof mines establish that

  mineworker fatalities “at all times, not just in 2018” resulted

  from Sibanye’s allegedly hidden compensation system and

  performance culture. Id.

              Blanford is inapposite for the following reasons. In

  Blanford, shareholder plaintiffs alleged that defendants,

  executives at Green Mountain, made fraudulent misrepresentations

  about inventory, business performance, and growth prospects in a


  those as equal incentives.” Def. Mem. 17; Warnot Decl., Def. Ex. 10
  (Transcript of S1 2018 Earnings Call). Further, Plaintiffs’ interpretation of
  van Niekerk’s statement that “Sibanye rewarded production but not safety,
  giving management incentives to sacrifice the latter for the former,” Id. ¶
  154, is not borne out by a plain reading of van Niekerk’s statement, where he
  states that “Our bonus does, at the lowest level in the organization, does
  reward call it output more than what it does safety.” Id. ¶ 153. Even read
  alone, without van Niekerk’s statement and Mr. Froneman’s clarification, the
  statement cannot be read as saying that Sibanye rewards production only, and
  not safety, as Plaintiffs allege.
                                       49
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 50 of 63 PageID #: 1307



  manner designed to mislead investors about the strength of Green

  Mountain's business. Blanford, 794 F.3d 301. The Blanford

  defendants fraudulently represented that demand for their Keurig

  “K-Cups” far exceeded sefendants’ supply of inventory. While

  hiding excess inventory from the public and discarding it

  without selling the inventory, the Blanford defendants created a

  false growth narrative and relied upon the narrative to sell

  their individual stock holdings at a profit. The Blanford

  plaintiffs’ claims survived a motion to dismiss on the strength

  of several confidential witnesses who confirmed the stockpiling

  and dumping of inventory, on the basis of which the court could

  infer the Blanford defendants’ scienter. Id. at 302. Here,

  however, Plaintiffs have not alleged plausible facts that

  Defendants’ statements regarding the decline in serious injuries

  and fatalities following Sharp! were false or that Defendants

  hid data regarding the true rates of injury and death in their

  mines. Moreover, Plaintiffs fail to plead any facts that

  establish a plausible connection between Defendants’ failure to

  disclose unidentified performance incentives to unidentified

  “management” and the flouting of safety measures that caused

  miner fatalities.

             Because the amended complaint does not sufficiently

  establish a link between performance incentives and unsafe

  mining conditions and does not establish that Defendants had a
                                       50
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 51 of 63 PageID #: 1308



  duty to disclose non-executive compensation, Defendants’ motion

  to dismiss with regard to the Causes of Fatalities Statements is

  granted.

                  3. Statements Concerning Seismicity at Driefontein

              Plaintiffs assert that Defendants made misleading

  statements made about the stability of the Driefontein mine in

  the days after the May 3, 2018 accident that tragically resulted

  in seven miner deaths. Specifically, Plaintiffs allege that

  Sibanye misled investors by stating on May 7, 2018, June 7,

  2018, and June 20, 2018 that the May 3 accident could not have

  prevented or predicted the May 3, 2018 seismic event at

  Driefontein that led to the death of miners. See Am. Compl. ¶¶

  87, 89, 91, 93. Defendants’ memorandum correctly notes that

  Plaintiffs do not cite any such statement by Sibanye. Def. Mem.

  25. Plaintiffs allege that Defendants knew on the day of the

  accident (without stating the specific time that Defendants are

  alleged to have known) that the 7W Panel at the CL40-27 stope

  had a “6” seismic rating. Am. Compl. ¶¶ 92, 116. Defendants

  respond that the Plaintiffs do not assert that the risk rating

  of “6” was reached before the seismic event on May 3, 2018, but

  instead show that the “6” seismic rating occurred after the

  accident. Defendants assert that the seismic risk rating was “2”

  the day before, and the morning of, the May 3, 2018 seismic

  event, and was not recorded at “6” until the evening of May 3,
                                  51
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 52 of 63 PageID #: 1309



  2018, due to the seismic event earlier that day. Def. Mem. 25;

  Warnot Decl., Def. Ex. 15 at 651-52 (Masakhane Seismic Rating

  May 3, 2018 to April 24, 2018); Warnot Decl., Def. Ex. 16 ¶¶ 5,

  6 (Statement by Pinkie Clova Ndaba). Further, Defendants argue

  that they did not misrepresent that Sibanye’s seismic system is

  not predictive of earthquakes, as earthquakes are by their

  nature unpredictable, and that the safety of a mine is dependent

  on a large number of factors, including the seismic system. See

  Def. Mem. 26–27; Warnot Decl., Def. Ex. 21 at 417 (Driefontein

  Mandatory Code of Practice to Combat Rock Fall and Rock Burst

  Accidents in Tabular Metalliferous Mines). Plaintiffs argue that

  Defendants’ characterization of their statements is a factual

  argument that must be decided by the factfinder. Defendants

  respond that the lack of seismic predictability is not a factual

  dispute and that Sibanye made no false statements about its

  seismic system and support system. Id.; Pl. Opp. 23.

              The court is not restricted to the amended complaint

  in deciding this issue, because the underlying documents

  referred to in the amended complaint “control and this Court

  need not accept as true the allegations in the amended

  complaint.”    Holmes v. Air Line Pilots Ass’n, Int’l, 745 F.

  Supp. 2d 176, 193–94 (E.D.N.Y. 2010). First, though the amended

  complaint alleges that the seismic rating was a “6” on “the day

  of” the Accident, the “6” rating was, in fact, time stamped
                                       52
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 53 of 63 PageID #: 1310



  “7:45 p.m.,” after the Driefontein Accident had occurred. Am.

  Compl. ¶¶ 92, 116; Warnot Decl., Def. Ex. 15 at 651 (Masakhane

  Seismic Rating May 3, 2018 to April 24, 2018). Second, the sworn

  statement of a Sibanye seismologist with knowledge of the events

  explains that “[t]he area where the accident occurred was

  classified as a 2 rating . . . at the time of the accident.”

  Warnot Decl., Def. Ex. 16 ¶ 5.6 (Statement by Pinkie Clova

  Ndaba); see Def. Mem. 22. Plaintiffs fail to plead any other

  particularized facts supporting their argument that Defendants’

  statements were false, beyond Plaintiffs’ incorrect reading of

  the plain text of the Masakhane Seismic Rating chart. Warnot

  Decl., Def. Ex. 15 (Masakhane Seismic Rating May 3, 2018 to

  April 24, 2018). Consequently, Plaintiffs’ mischaracterization

  of the timing of the elevated seismic rating is fatal to their

  claim.

              Plaintiffs next argue that Sibanye’s May 7, 2018 and

  June 7, 2018 statements that the May 3 accident could not have

  been prevented, were misleading because Sibanye allowed work to

  continue in the 7W Panel at the CL40-27 stope when compliance

  was only at 80%, and because the May Planning Report stated in a

  “General” section of the meeting minutes under “Safety” that

  “[a]ll red working places must be stopped and fixed.”           Warnot

  Decl., Def. Ex. 17 at 518 (Planning Minutes: May 2018 to Nov.


                                       53
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 54 of 63 PageID #: 1311



  2018).4 As the amended complaint alleges, however, the May

  Planning Report also specifically states that in the 7W Panel at

  the CL40-27 stope, where the May 3, 2018 Driefontein Accident

  occurred, a compliance rate of “less tha[n] 80%,” not less than

  92%, would have warranted stopping work and ameliorating the

  situation. Id. 532. The amended complaint alleges that the 7W

  Panel was rated 80% in the April 30 audit report. Am. Compl. ¶

  128. Therefore, the court finds that the amended complaint again

  is factually deficient to sustain Plaintiff’s claim that

  Defendants were required to stop work in the 7W Panel, based on

  a compliance rate of 80%.

              Moreover, Plaintiffs argue that Sibanye’s management

  lowered operating standards in May 2018, and overrode Sibanye’s

  policy mandating that red areas be stopped and fixed to make up

  for a production shortfall, thereby allowing a manager to

  prioritize productivity in alignment with Sibanye’s incentive

  structure, which resulted in the miners’ deaths. Pl. Opp. 24.

  This allegation is unsupported by any evidence. Because the

  claim that the May 7 and June 7 statements misled investors is

  based on a flawed allegation of the facts and an unsupported

  argument, as contradicted by Defendants’ documents, Defendants’




  4     Plaintiffs erroneously locate the citation at Warnot Decl., Def. Ex. 17
  at 516 (Planning Minutes: May 2018 to Nov. 2018); the court has corrected the
  error. Pl. Opp. 24.
                                       54
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 55 of 63 PageID #: 1312



  motion to dismiss is granted with regard to the claims based on

  seismic activity at the Driefontein mine.

     II.   Scienter

             To plead scienter, a plaintiff must “state with

  particularity facts giving rise to a strong inference that the

  defendant acted with the required state of mind.” 15 U.S.C. §

  78u–4(b)(2)(A). “Scienter can be established ... by alleging

  facts to show either (1) that defendants had the motive and

  opportunity to commit fraud, or (2) strong circumstantial

  evidence of conscious misbehavior or recklessness. Conscious

  misbehavior or recklessness, in turn, can be established by

  showing, inter alia, that defendants knew facts or had access to

  information suggesting that their public statements were not

  accurate.” In re Centerline Holding Co. Sec. Litig., 380 F.

  App'x 91, 93 (2d Cir. 2010) (quotations omitted). “[I]t is

  possible to plead corporate scienter by pleading facts

  sufficient to create a strong inference either (1) that someone

  whose intent could be imputed to the corporation acted with the

  requisite scienter or (2) that the statements would have been

  approved by corporate officials sufficiently knowledgeable about

  the company to know that those statements were misleading.”

  Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797

  F.3d 160, 177 (2d Cir. 2015) (quotations omitted). The relevant

  inquiry “is whether all of the facts alleged, taken
                                 55
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 56 of 63 PageID #: 1313



  collectively, give rise to a strong inference of scienter, not

  whether any individual allegation, scrutinized in isolation,

  meets that standard.” Slayton, 604 F.3d at 774 (quoting Tellabs,

  Inc., 551 U.S. at 322-23). Additionally, there is a “significant

  burden on the plaintiff in stating a fraud claim based on

  recklessness.” Chill v. GE, 101 F.3d 263, 270 (2d Cir.1996).

              The amended complaint chiefly relies on three

  accidents that occurred in 2018 to plead Defendants’ scienter:

  (1) the Rustenburg Accident on March 24, 2018; (2) the

  Driefontein Accident on May 3, 2018; and (3) the Kloof Accident

  on June 11, 2018. Because the court has already found that

  Plaintiffs have failed to sufficiently allege plausible facts

  showing false or misleading statements on the part of

  Defendants, the court need not address the sufficiency of

  Plaintiffs' allegations of scienter.        Plaintiffs have not

  sufficiently alleged that Defendants knew or recklessly

  disregarded the truth about a material misrepresentation.

  Consequently, Defendants have failed to allege an inference of

  fraud that is “cogent and at least as compelling as any opposing

  inference of nonfraudulent intent.”        Tellabs Inc. v. Makor

  Issues & Rights, 551 U.S. 308, 324 (2007).

     III. Plaintiff’s 20(a) Claim

              “For purposes of Rule 10b-5, the maker of a statement

  is the person or entity with ultimate authority over the
                                  56
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 57 of 63 PageID #: 1314



  statement, including its content and whether and how to

  communicate it.     Without control, a person or entity can merely

  suggest what to say, not ‘make’ a statement in its own right.

  One who prepares or publishes a statement on behalf of another

  is not its maker.”     Janus Capital Group, Inc. v. First

  Derivative Traders, 131 S. Ct. 2296, 2302 (2011).           That is,

  “only those officers whose signatures appear on misleading

  statements may be liable as the ‘makers’ of those statements.”

  In re Smith Barney Transfer Agent Litig., 884 F. Supp. 2d 152,

  165 (S.D.N.Y. 2012); see also In re UBS Ag Secs. Litig., No. 07

  Civ. 11225, 2012 U.S. Dist. LEXIS 141449, at *33 (“[I]ndividual

  defendants still must have actually ‘made’ the statements under

  the new Janus standard to be held liable under Section 10(b).”);

  but see City of Pontiac Gen. Emples. Ret. Sys. v. Lockheed

  Martin Corp., 875 F. Supp. 2d 359, 374 (S.D.N.Y. 2012) (“[Janus]

  has no bearing on how corporate officers who work together in

  the same entity can be held jointly responsible on a theory of

  primary liability. It is not inconsistent with Janus Capital to

  presume that multiple people in a single corporation have the

  joint authority to ‘make’ an SEC filing, such that a

  misstatement has more than one ‘maker.’”).

        Here, because Section 20(a) claims are “necessarily

  predicated on a primary violation of securities law,” that

  Plaintiffs have failed to sufficiently allege, Plaintiffs'
                                       57
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 58 of 63 PageID #: 1315



  control person claims against Mr. Froneman must also be

  dismissed. Rombach, 355 F.3d at 177–78.

     IV.   Loss Causation

              Under the PSLRA, a plaintiff must plead loss

  causation. See 15 U.S.C. § 78u–4(b)(4). Loss causation “is the

  causal link between the alleged misconduct and the economic harm

  ultimately suffered by the plaintiff.” Emergent Capital Inv.

  Mgmt., LLC v. Stonepath Grp., Inc., 343 F.3d 189, 197 (2d Cir.

  2003) (citation omitted). To establish loss causation, “a

  plaintiff must allege ... that the subject of the fraudulent

  statement or omission was the cause of the actual loss suffered,

  i.e., that the misstatement or omission concealed something from

  the market that, when disclosed, negatively affected the value

  of the security.” Lentell v. Merrill Lynch & Co., 396 F.3d 161,

  173 (2d Cir. 2005) (quotations omitted). “[T]he vast majority of

  courts in this [Circuit] have required that [pleading] loss

  causation only meet the notice requirements of Rule 8.” Loreley,

  797 F.3d at 183 (quoting Wilamowsky v. Take–Two Interactive

  Software, Inc., 818 F. Supp. 2d 744, 753 n.7 (S.D.N.Y. 2011)).

  Here, because Plaintiffs’ amended complaint fails to

  sufficiently allege a fraudulent statement or omission made by

  or on behalf of Sibanye or Mr. Froneman for the reasons

  discussed above, supra, they necessarily fail to plead loss

  causation.
                                       58
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 59 of 63 PageID #: 1316



     V.    PSLRA’s Particularity Requirement

              Sibanye argues that Plaintiffs fail to plead their

  claims with sufficient particularity. As previously discussed,

  supra, a complaint must satisfy the PSLRA’s particularity

  requirement to succeed on a Rule 10b–5 claim, including

  “demonstrat[ing] with specificity why and how each statement is

  materially false or misleading.” Boca Raton Firefighters &

  Police Pension Fund v. Bahash, 506 F. App'x 32, 38 (2d Cir.

  2012) (quotations omitted). A complaint “marked by lengthy block

  quotes followed by pro forma reasons why the statements quoted

  are allegedly false[ ] fails to state a claim.... [Plaintiff

  must] identif[y] statements and omissions, describe[ ] relevant

  predicate events, and allege[ ] how those events make the

  statements and omissions false or misleading.” Constr. Laborers

  Pension Tr. for S. California v. CBS Corp., 2020 WL 248729, at

  *5 (S.D.N.Y. Jan. 15, 2020) (quotations and citations omitted).

  The court has discussed, supra, the reasons why Plaintiffs’

  amended complaint fails to plead its claims with sufficient

  particularity, and does not reiterate them here.

     VI.   Plaintiffs’ Request for Leave to Amend

              “‘[I]t is within the sound discretion of the district

  court to grant or deny leave to amend.’” Wilson v. Merrill Lynch

  & Co., 671 F.3d 120, 139 (2d Cir. 2011) (quoting McCarthy v. Dun

  & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007)). “[W]here
                                 59
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 60 of 63 PageID #: 1317



  amendment would be futile, denial of leave to amend is proper.”

  Id. at 140 (quotation marks omitted); see Foman v. Davis, 371

  U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). Where

  “nothing in the record suggests that another complaint could

  remedy the legal deficiencies,” the district court does “not

  abuse its discretion in failing to provide defendants with leave

  to amend.” In re Liberty Tax, Inc. Sec. Litig., No. 20-652, 2020

  WL 5807566, at *5 (2d Cir. Sept. 30, 2020). See Horoshko v.

  Citibank, N.A., 373 F.3d 248, 249 (2d Cir. 2004) (“[A]n

  amendment is not warranted [a]bsent some indication as to what

  appellants might add to their complaint in order to make it

  viable.” (quotation marks omitted)).

              Here, Plaintiffs request leave to file a second

  amended complaint, but offer no indication of what additional

  facts would make their complaint viable and remedy its legal

  deficiencies. Pl. Opp. 38-39. Plaintiffs have not advised the

  court of any facts linking Sibanye’s compensation structure to

  the miner fatalities in 2018, or demonstrating that Sibanye was

  aware from 2016 – 2018 that compensation was the true cause of

  miner fatalities and created Sharp! as an illusory measure to

  mislead investors. There is nothing in the record to suggest

  that Plaintiffs will be able to remedy the legal deficiencies in




                                       60
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 61 of 63 PageID #: 1318



  their complaint. Accordingly the court concludes that any

  amendment would be futile and denies Plaintiffs leave to amend.5

      VII. Rule 11 Inquiry

              “The PSLRA mandates that, at the end of any private

  securities action, the district court must ‘include in the

  record specific findings regarding compliance by each party and

  each attorney representing any party with each requirement of

  Rule 11(b).’”    Rombach, 355 F.3d at 178 (quoting 15 U.S.C. §

  78u-4(c)(1)); see also Simon DeBartolo Group, L.P. v. Richard E.

  Jacobs Group, Inc., 186 F.3d 157, 167 (2d Cir. 1999) (noting

  that the PSLRA “functions . . . to reduce courts’ discretion in

  choosing whether to conduct the Rule 11 inquiry at all”).

  Further, “if the court finds that any party or lawyer violated

  Rule 11(b), the PSLRA mandates the imposition of sanctions.”

  Rombach, 355 F.3d at 178 (citing 15 U.S.C. § 78u-4(c)(2)).

              Rule 11(b) pertains to parties’ representations to the

  court, and provides in relevant part:

              By presenting to the court a pleading,
              written motion, or other paper--whether by
              signing, filing, submitting, or later
              advocating it--an attorney or unrepresented
              party certifies that to the best of the
              person’s knowledge, information, and belief,

  5     The court notes that during the premotion conference, Plaintiffs, who
  had a prior opportunity to investigate their claim, were afforded an
  opportunity to file a second amended complaint. May 31, 2019 Pre-Mot. Conf.
  Transcript, ECF No. 57 at 4-5. Plaintiffs declined to file a second amended
  complaint at the time, because Plaintiffs “believe[d] that the complaint, as
  [they] have currently pleaded it, on behalf of the lead plaintiffs in the
  class[,] suffices.” Id.
                                       61
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 62 of 63 PageID #: 1319



              formed after an inquiry reasonable under the
              circumstances:
                  (1) it is not being presented for any
              improper purpose, such as to harass, cause
              unnecessary delay, or needlessly increase
              the cost of litigation;
                  (2) the claims, defenses, and other
              legal contentions are warranted by existing
              law or by a nonfrivolous argument for
              extending, modifying, or reversing existing
              law or for establishing new law;
                  (3) the factual contentions have
              evidentiary support or, if specifically so
              identified, will likely have evidentiary
              support after a reasonable opportunity for
              further investigation or discovery; and
                  (4) the denials of factual contentions
              are warranted on the evidence or, if
              specifically so identified, are reasonably
              based on belief or a lack of information.

  Fed. R. Civ. P. 11(b).

              Here, “the amended complaint fails to allege any

  material misstatements or omissions [and] does not adequately

  allege scienter...” City of Taylor, No. 12 Civ. 3553, 2013 U.S.

  Dist. LEXIS 120175, at *3. Nevertheless, Defendants have not

  asserted that Plaintiffs’ submissions to the court have violated

  Rule 11(b), nor does this court find a violation, after

  considering the Rule 11(b) factors. Additionally, although the

  court dismisses Plaintiffs’ complaint in its entirety, “[t]he

  operative question is whether [Plaintiffs’] argument[s] [are]

  frivolous, i.e., the legal position[s] ha[ve] ‘no chance of

  success,’ and there is ‘no reasonable argument to extend, modify

  or reverse the law as it stands.’” Fishoff v. Coty Inc., 634

                                       62
Case 1:18-cv-03721-KAM-PK Document 62 Filed 11/10/20 Page 63 of 63 PageID #: 1320



  F.3d 647, 654 (2d Cir. 2011) (quoting Morley v. Ciba-Geigy

  Corp., 66 F.3d 21, 25 (2d Cir. 1995)). The court finds that

  although Plaintiffs’ conclusory allegations that Defendants made

  false and misleading statements are inadequate to state a claim,

  the allegations are not frivolous, despite lacking adequate

  factual support, and do not violate Fed. R. Civ. P. 11. The

  court grants Defendants’ motion to dismiss, and respectfully

  directs the clerk to enter a judgment in favor of Defendants and

  close this case.

                                  CONCLUSION

              For the foregoing reasons, Defendants’ motion to

  dismiss the Amended Complaint pursuant to Federal Rules of Civil

  Procedure 9(b) and 12(b)(6) is granted in its entirety. The

  Clerk of the Court is respectfully directed to enter judgment in

  favor of Defendants and close this case.


  SO ORDERED.

  Dated:      November 10, 2020
              Brooklyn, New York
                                            ___________/s/ _____________
                                            Kiyo A. Matsumoto
                                            United States District Judge
                                            Eastern District of New York




                                       63
